Name: Commission Regulation (EEC) No 602/86 of 28 February 1986 temporarily amending Regulation (EEC) No 2329/85 laying down detailed rules for the application of the special measures for soya beans
 Type: Regulation
 Subject Matter: European construction;  plant product;  economic policy
 Date Published: nan

 No L 58/24 Official Journal of the European Communities 1.3.86 COMMISSION REGULATION (EEC) No 602/86 of 28 February 1986 temporarily amending Regulation (EEC) No 2329/85 laying down detailed rules for the application of the special measures for soya beans Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 3 is added to Article 14 of Regulation (EEC) No 2329/85 : ' 3 . However, for the period from 1 March to 31 August 1986 , the aid shall , for soya beans har ­ vested in Spain , be granted only for beans pro ­ cessed in that country .' Article 2 This Regulation shall enter into force on 1 March 1986 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 90 thereof, Whereas Article 95 (3 ) of the Act provides for an adjustment of the aid for soya beans produced in Spain and processed in the Community ; whereas implement ­ ing however, the control measures will take some time, however, and whereas , in the interests of good adminis ­ tration , aid should consequently , as part of the transi ­ tional measures , be restricted to beans produced and processed in Spain , and the provisions of Commission Regulation ( EEC) No 2329/85 ('), as regards the grant ­ ing of aid for beans produced in a Member State and processed in another should be amended ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 218 , 15 . 8 . 1985 , p. 16 .